t c memo united_states tax_court durham farms j v gary l blackburn tax_matters_partner et al petitioners v commissioner of internal revenue respondent ‘cases of the following petitioners are consolidated herewith durham farms j v gary l blackburn tax_matters_partner docket no w j hoyt sons management company gary l blackburn tax_matters_partner docket no w j hoyt sons management company gary l blackburn tax_matters_partner docket no w j hoyt sons management company gary l blackburn tax_matters_partner docket no durham genetic engineering j v gary l blackburn tax_matters_partner docket no shorthorn genetic engineering j v gary l blackburn tax_matters_partner docket no durham genetic engineering j v gary l blackburn tax_matters_partner docket no shorthorn genetic engineering j v gary l blackburn tax_matters_partner docket no timeshares breeding service j v gary l blackburn tax_matters_partner docket no w j hoyt sons management company gary l blackburn tax_matters_partner docket no durham farms j v gary l blackburn tax_matters_partner docket no shorthorn genetic engineering j v gary l blackburn tax_matters_partner docket no shorthorn genetic engineering j v gary l blackburn tax_matters_partner docket no durham genetic engineering j v gary l blackburn tax_matters_partner docket no durham farms j v gary l blackburn tax_matters_partner docket no shorthorn genetic engineering j v gary l blackburn tax_matters_partner docket no shorthorn genetic engineering j v gary l blackburn tax_matters_partner docket no durham genetic engineering j v gary l blackburn tax_matters_partner docket no continued -- - docket nos filed date michael d culy for petitioners in docket nos and timothy g buck for petitioners in docket nos and montgomery w cobb for petitioners in docket nos ‘ continued durham genetic engineering j v gary l blackburn tax_matters_partner docket no timeshares breeding services j v gary l blackburn tax_matters_partner docket no durham farms j v dan c johnson a partner other than the tax_matters_partner docket no shorthorn genetic engineering j v lawrence dees a partner other than the tax_matters_partner docket no shorthorn genetic engineering j v gary l blackburn tax_matters_partner docket no durham genetic engineering j v thomas emerson a partner other than the tax_matters_partner docket no timeshares breeding services j v edgar marco a partner other than the tax_matters_partner docket no by order dated date the court removed walter j hoyt iii as tax_matters_partner in each of the consolidated cases in that same date order the court appointed gary l blackburn as successor tax_matters_partner of each partnership in the cases and also permitted him to be intervening tax_matters_partner in those cases commenced by a partner other than a partnership’s tax_matters_partner and walter j hoyt iii pro_se in docket nos and walter j hoyt iii participant pro_se in docket nos and gerald w douglas ann m murphy wesley f mcnamara paul robeck kathy i shaw catherine caballero and ralph w jones for respondent memorandum findings_of_fact and opinion dawson judge these cases were assigned to special_trial_judge stanley j goldberg pursuant to rule sec_180 sec_181 and sec_183 all rule references are to the tax_court rules_of_practice and procedure section references are to the internal_revenue_code in effect for the years in issue the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge goldberg special_trial_judge respondent issued a notice of final_partnership_administrative_adjustment fpaa to each partnership involved in these consolidated cases determining the adjustments in the amounts and for the taxable years as set forth after the trial was held and the parties filed their posttrial briefs walter j hoyt iii was allowed by the court to withdraw as tax_matters_partner from these cases -see supra note in appendix a hereto after concessions the primary issues for decision are whether each of seven of the eight partnerships in the instant cases--durham farms j v gary l blackburn tax_matters_partner df shorthorn genetic engineering j v gary l blackburn tax_matters_partner sge durham genetic engineering j v gary l blackburn tax_matters_partner dge shorthorn genetic engineering j v gary l blackburn tax_matters_partner sge durham genetic engineering j v gary l blackburn tax_matters_partner dge timeshares breeding services j v gary l blackburn tax_matters_partner tbs and timeshares breeding services j v gary l blackburn tax_matters_partner tbs --purchased and acquired ownership of breeding cattle that are subject_to an allowance for depreciation under the years in issue for durham farms are and its years ended date through the years in issue for shorthorn genetic engineering are its years ended date through the years in issue for shorthorn genetic engineering are and its years ended date through the years in issue for durham genetic engineering are and its years ended date through the year in issue for durham genetic engineering is the years in issue for timeshares breeding services are and the year in issue for timeshares breeding services is the years in issue for w j hoyt sons management co are its years ended date through respondent granted df sge sge and dge each permission to change to a taxable_year ended sept beginning with that partnership’s year ended date - - sec_167 for the years in issue whether those seven cattle-breeding partnerships each have substantiated and are entitled to their claimed depreciation_deductions with respect to their breeding cattle for the years in issue whether those seven cattle-breeding partnerships are entitled to certain interest deductions with respect to the promissory note each partnership issued in connection with the purported acquisition of its breeding cattle whether any of those seven cattle- breeding partnerships is entitled to farm guaranteed_payment and certain other deductions it claimed whether dge and sge are entitled to an investment_credit for whether some of those seven cattle-breeding partnerships had certain additional farm income for some of the years in issue whether the eighth partnership w j hoyt sons management co gary l blackburn tax_matters_partner management is entitled to certain credits and deductions it claimed for the years in issue and whether management had certain additional farm and other income for the years in issue findings_of_fact some of the facts and certain documents have been stipulated for trial pursuant to rule and are found accordingly the court incorporates the parties’ stipulations in this opinion by reference at the times their respective petitions herein were filed -- - df sge dge sge dge tbs tbs and management each maintained its principal_place_of_business in burns oregon a overview walter j hoyt iii jay hoyt is a general_partner of each of the seven cattle-breeding partnerships that are involved in the instant cases these seven cattle-breeding partnerships were formed and began operating in the years indicated as follows partnership year df sge dge sge dge tbs tbs df sge dge and sge had each been formed as a california or nevada limited_partnership jay hoyt’s father was a prominent breeder of shorthorn cattle one of the three major breeds of cattle in the united_states in order to expand his business and attract investors the father had started organizing and promoting cattle-breeding partnerships by the late 1960's before and after the father’s death in early jay hoyt and other members of the hoyt family were extensively involved in organizing and operating cattle-breeding partnerships from about through jay hoyt organized promoted to numerous investors and operated as a - general_partner a total of almost cattle-breeding partnerships several of these earlier cattle-breeding partnerships including df were the subject of this court’s opinion in bales v commissioner tcmemo_1989_568 wherein the years in issue generally were and the hoyt family originally through w j hoyt sons had sold breeding cows or heifers to these earlier partnerships for no money down and a promissory note in general the promissory note required a partnership to pay the stated purchase_price for its cattle over a specified long-term period of years or more for about the first years no principal payments were required from the partnership but only annual interest payments at a specified interest rate per annum over the remaining years the partnership was to pay the note’s full principal_amount in equal annual installments w j hoyt sons was further granted a security_interest in the partnership’s breeding cattle securing payment on the partnership’s promissory note w j hoyt sons and the partnership concurrently also entered into a management agreement pursuant to which w j hoyt sons obligated itself to undertake all management with respect to a partnership’s breeding cattle pay all expenses and provide stud bull services in exchange for receiving all calves produced and any culled cows the sharecrop agreement the sharecrop agreement further --- - obligated w j hoyt sons to replace any partnership breeding cow that could no longer serve as a breeding cow with another cow of a specified quality in addition w j hoyt sons further guaranteed that there would be a 10-percent annual increase in the size of the partnership’s breeding herd most of the cattle sold to these earlier partnerships were represented to be registered shorthorn heifers on the bills of sale issued to the partnership others were appendix registered and or crossbred some were grade heifers all of the cattle owned by the partnerships registered with the american shorthorn association asa were registered under the w j hoyt sons name and not under a partnership’s name however other of the shorthorn cattle sold to the partnerships were not registered with the asa instead these cattle were issued certificates by the hoyt family hoyt certificates as indicated previously the hoyt family through w j hoyt sons originally had sold the breeding cattle to earlier cattle-breeding partnerships they formed and promoted to investors and managed those partnerships’ breeding cattle pursuant to a sharecrop agreement with each partnership these arrangements somewhat changed over the years in that the hoyt family conducted these activities through various entities at in bales v commissioner tcmemo_1989_568 wherein the years in issue generally were through this court continued --- - some point before the years in issue jay hoyt decided that when the hoyt family sold breeding cattle to a cattle-breeding partnership he should not be negotiating as general_partner of that cattle-breeding partnership its purchase of those same cattle and then managing that partnership’s cattle under a sharecrop agreement between the partnership and w j hoyt sons however despite these different entities the hoyt family employed jay hoyt continued to head the hoyt organization and was ultimately in charge of all of the hoyt organization’s operations all of the individuals managing various entities in continued among other things determined with respect to the transactions of several earlier cattle partnerships which the hoyt family organized and operated including df that those partnerships had acquired the benefits_and_burdens_of_ownership with respect to specific breeding cattle and the promissory notes they issued were valid recourse indebtedness in addition jay hoyt as tax_matters_partner and respondent later concluded settlements with respect to the years through of those partnerships and a number of other cattle-breeding partnerships the hoyt family organized including settlements for through for some of the seven cattle-breeding partnerships involved in the instant cases in the instant cases which involve the years through and concern transactions the seven cattle-breeding partnerships in issue entered into after those in bales however the parties disagree whether these seven cattle- breeding partnerships obtained actual ownership of specific breeding cattle and whether the promissory notes the partnerships issued were valid indebtedness the terms sale sold purchase partnership’s cattle and similar terms insofar as relating to subsequent transactions now in issue are used herein for convenience and are not intended as ultimate findings or conclusions concerning the partnerships’ acquisition of cattle similarly the use herein of such terms indicating that interest or principal payments were due should not be construed as our conveying any legal conclusion concerning the validity of the partnerships’ promissory notes -- - the hoyt organization answered to him at some point w j hoyt sons ranches ranches which originally in the 1960's had been an oral partnership of jay hoyt his two brothers ric hoyt and seth hoyt and their father was reformed and became the seller of the cattle to the cattle- breeding partnerships that jay hoyt and the hoyt family organized and operated after it was reformed ranches’ partners included betty hoyt jay hoyt’s wife ric hoyt and steve hoyt another of jay hoyt’s brothers ranches operated until about the late 1980's as the process of its liquidation was begun around or during ranches’ liquidation some of ranches’ former operations continued to be carried out by ranches trust after ranches was liquidated around w j hoyt sons ranches mlp became the seller of more cattle to certain of the cattle- breeding partnerships the promissory notes many of the cattle- breeding partnerships previously had issued to ranches were transferred to w j hoyt sons ranches mlp in addition during management a nevada limited_partnership that is one of the eight partnerships involved in the instant cases was formed to manage all of the cattle collectively owned by a group of cattle-breeding partnerships that the hoyt family had previously organized jay hoyt was management’s general_partner and its other limited partners included the cattle-breeding partnerships whose cattle management managed other cattle-breeding partnerships that jay hoyt organized after also became partners in management each cattle-breeding partnership and management generally entered into a sharecrop agreement similar to those previously entered into by various cattle-breeding partnerships and w j hoyt sons the feedlot co partnership was composed of certain hoyt family members and management among other things the feedlot co partnership was formed to obtain a line of credit froma commercial lender to finance purchases of feed for the cattle the hoyt organization managed timeshares breeding services is another operation that was started by the hoyt organization around the mid-1980's it arranged leases of bulls ostensibly owned by the timeshares cattle-breeding partnerships the hoyt family had organized and promoted to numerous investors unlike the earlier cattle- breeding partnerships which typically owned breeding cows or heifers the timeshares partnerships owned breeding bulls these breeding bulls typically would be leased to owners of commercial- grade cattle herds under the borrow-a-bull program timeshares breeding services conducted b changes in the hoyt organization’s cattle management and record-keeping practices by at least the early 1980's the hoyt organization’s cattle management and record keeping practices changed dramatically these changed management and record-keeping practices continued -- during the period from through the record in the instant cases reflects that many of the documents records and tax returns the hoyt organization prepared relating to its transactions with the cattle-breeding partnerships it formed are inaccurate and unreliable for instance the cattle-breeding partnerships the hoyt organization formed in and had no specific breeding cattle assigned to them even as of this is reflected in a report the hoyt organization prepared with respect to the operating results of cattle-breeding partnerships it had formed this report dated date states that no operating results were reported on cattle- breeding partnerships formed in and because those partnerships were still in the process of forming their breeding herds in a selection process which ‘rach of the breeding cattle a partnership acquired was supposed to be listed and identified in the bill of sale ranches issued that partnership according to jay hoyt the hoyt organization’s original practice had been to attach copies of all the animals’ registration certificates to the bill of sale he further indicated that after the hoyt organization’s cattle records were computerized around a schedule a containing all of this same information including each individual animal’s tag number registration number birth date and sex as well as the respective registration numbers of its sire and dam was instead prepared and attached to the bill of sale in addition although the sharecrop agreement that management and a cattle- breeding partnership entered typically recognized that any registration papers on a partnership’s breeding cattle would be taken out in the hoyt family’s name the sharecrop agreement required management to know the identity and number of a partnership’s breeding cattle at all times - - requires approximately years to complete it further states that those partnerships’ operating results would be reported annually only when their investment period is completed similar statements are also made in an earlier annual report of operating results of cattle breeding partnerships that the hoyt organization prepared that report states that no partnership results have been shown for any partnerships formed in and they like the partnerships are still in the process of forming their breeding herd through a selection process requiring approximately years notwithstanding the hoyt organization’s failure to provide requisite numbers of specific breeding cattle to them many of these partnerships formed in and filed tax returns for those years claiming deductions with respect to their breeding cattle herds ’ in addition to support the deductions the partnerships claimed the hoyt organization issued bills of sale annual herd recap sheets and ‘the hoyt organization prepared the tax returns for the cattle-breeding partnerships it formed and operated jay hoyt as the managing general_partner of a partnership typically signed and filed that partnership’s return for example the depreciation schedule included in dge 84-3's return reflects that it had acquired breeding herds for dollar_figure on date and for dollar_figure on date each of which it had been depreciating over years similarly the depreciation schedule included in sge 84-5's return reflects that it had acquired breeding herds for dollar_figure on date and for dollar_figure on date each of which it had been depreciating over years other documents purporting to evidence that sales of large numbers of specific cattle had been made to these partnerships in those years during the litigation in bales v commissioner tcmemo_1989_568 the hoyt organization scheduled the herds of some of the earlier partnerships the hoyt family had formed including those herds of florin farms ff and florin farms ff to be liquidated during and in a memorandum dated date to his brother ric hoyt and other of the hoyt organization’s cattle managers jay hoyt instructed them that any cows they sold at certain public cattle sales during and would be attributed to specified partnerships like ff and ff to be liquidated the memorandum also stated that immediately before record ownership of such cows was transferred to their buyers ownership of the cows would be assigned to ff and ff according to the memorandum those other partnerships giving up their cows to ff and ff ‘for example in evidence are two bills of sale both dated date that the hoyt organization issued to sge one bill of sale reflects sge to have acquired breeding cows with calves at side on that date for a stated price of dollar_figure the other bill of sale reflects sge to have acquired head of breeding cows on that date for a stated price of dollar_figure also in evidence is a herd recap sheet for sge that reflects the partnership to have purchased breeding cattle during - were to receive back other cows the numbers of cattle owned by the cattle-breeding partnerships reflected in management’s financial statements for its fiscal years ended date and were not based upon cattle management was actually managing jay hoyt had assigned the preparation of management’s and fiscal_year financial statements to another individual working in the hoyt organization from about the fall of through early this worker performed this and other related work with respect to the fiscal_year and financial statements in a memorandum dated date to jay hoyt the worker noted that in management’s financial statements for prior years the numbers of cattle reflected in the original bills of sale the hoyt organization had issued each cattle partnership were used as the cattle counted in each partnership’s breeding in the date memorandum jay hoyt claimed that these cattle exchange transactions between other partnerships and ff and ff would be tax free exchanges he further maintained that the rationale for the exchanges was that the other partnerships would be receiving a more mature proven cow from ff or ff in return for their giving up an unproven glamor girl cow in fact the and dispersal sale cattle prices that ff and ff realized were later offered in evidence by the taxpayers in the bales v commissioner tcmemo_1989_568 this valuation evidence ultimately was relied heavily upon by this court in reaching its conclusion that the stated sales prices the bales cattle-breeding partnerships had earlier agreed to pay the hoyt family for their breeding cattle were within a reasonable range of those cattle’s fair_market_value see id in further point of fact as discussed infra ff and ff were not liquidated and never received these dispersal sale proceeds - herd and asked whether the worker should adjust those cattle numbers to allow for the 10-percent annual herd increase required in the sharecrop agreements between the partnerships and management in his written response to the date memorandum jay hoyt told the worker not to make allowances in the cattle numbers for the 10-percent annual herd increase requirement in a later memorandum dated date to jay hoyt the worker stated that it was impossible to reconcile management’s financial statements with the tax returns the hoyt organization had prepared the worker added that jay hoyt was right in previously stating management’s financial statements to be a mess in another memorandum to jay hoyt dated date the worker raised certain questions with him concerning the billing of cattle boarding expenses for the fiscal_year to the cattle-breeding partnerships among other things the worker questioned why florin farms ff ff and ff were to be billed for such expenses as the worker thought those partnerships had been liquidated and had no cattle see supra note in his written reply to the worker jay hoyt stated that the money to have been distributed to ff ff and ff had instead been used by him to pay attorney's_fees he further stated that all of the cattle collectively owned by the first cattle-breeding partnerships the hoyt family had organized had been reallocated among each of those partnerships during and that now each partnership had cattle again in a memorandum dated date issued to various workers in the hoyt organization jay hoyt instructed them to register with the asa a calf for each cow that had been bred not just the live calves according to jay hoyt this was necessary in order to qualify for a lower registration fee rate of dollar_figure per animal in his memorandum dated date to the hoyt organization’s cattle managers jay hoyt instructed them to prepare herd recap sheets for the cattle-breeding partnerships up through date he further advised them that using some of management’s other cattle record information they were to fill in management’s cattle records by recording specific cattle as belonging to a particular partnership he commented that all of the cattle a partnership was assigned must have the asa generally did not inspect or otherwise verify the existence of the shorthorn cattle registered with it because it generally accepted to be true the information concerning the animal provided in the registration application a breeder submitted however where an animal being registered was produced through artificial insemination techniques such as embryo transplanting the asa’s rules required that the animal’s asserted parentage be established through a blood test at about this time the hoyt organization proposed to roger hunsley mr hunsley who had been the asa’s executive director since about and an expert witness for the taxpayers in bales v commissioner supra that it be allowed to register calves for a lower registration fee of dollar_figure per animal in return for its promising to register a minimum of big_number calves annually for and mr hunsley accepted this proposal -- - something in common that would make those cattle different from cattle assigned to other partnerships he then suggested possible groupings the managers might use in assigning cattle among the partnerships including common sires common grandsires common cow families just bulls just females asa appendix registry cattle full blood cattle etc cc transactional documentation relating to the seven cattle- breeding partnerships’ purchases of cattle from through the record contains almost no transactional documentation relating to df 1’s sge 82-1’s dge 84-3’s sge 84-5’s dge 2's tbs 89-1’s and tbs 90-1’s purchases of breeding cattle during through unlike bales v commissioner tcmemo_1989_568 ' among other things there is no bill of sale issued by ranches or its successors to each of the seven cattle-breeding partnerships listing and identifying the individual breeding cattle sold to each partnership full recourse promissory note issued by each partnership for its cattle and sharecrop agreement between management and each partnership the record contains documentation relating only to transactions some of these seven partnerships entered into before the record also includes certain annual herd recap sheets the hoyt organization issued concerning the breeding cattle of see also river city ranches j v v commissioner tcmemo_1999_209 involving similar sheep-breeding partnerships jay hoyt organized and operated each partnership these herd recap sheets are discussed more fully infra d some investors’ failure to make payments during the period from through a large number of investors in the cattle-breeding partnerships the hoyt organization had formed including some investors in certain of the seven cattle-breeding partnerships in the instant cases failed to continue making the specified_payments required of them including paying their pro_rata share of the payments required under their partnership’s full recourse promissory note the hoyt organization never sought to enforce and hold any of the defaulting investors personally liable for the payments they had defaulted upon these investors were allowed to walk away from their partnership’s full recourse promissory note be df 1's sge 82-1's dge 84-3's sge 84-5's dge 86-2's tbs 89-1's and tbs 90-1's respective returns for the years in issue df 1's returns for some of the years in issue reflect that it originally claimed depreciation on a breeding herd placed_in_service in for which its cost or other basis was dollar_figure df depreciated this breeding herd over years sge 82-1's returns for some of the years in issue reflect that it originally claimed depreciation on a breeding herd placed_in_service in for which its cost or other basis was dollar_figure sge depreciated this breeding herd over years dge 84-3's returns for some of the years in issue reflect that it originally claimed depreciation on a breeding herd it placed_in_service on date for which its cost or other basis was dollar_figure and on a breeding herd it placed_in_service on date for which its cost or other basis was dollar_figure dge depreciated each breeding herd over years sge 84-5's returns for some of the years in issue reflect that it original claimed depreciation on a breeding herd it placed_in_service on date for which its cost or other basis was dollar_figure and on a breeding herd it placed_in_service on date for which its cost or other basis was dollar_figure sge depreciated each breeding herd over years dge 86-2's returns for reflect that it originally claimed depreciation on a breeding herd placed_in_service in for which its cost or other basis was dollar_figure dge depreciated this breeding herd over years tbs 89-1's returns for and reflect that it originally claimed depreciation on a breeding herd placed_in_service on date for which its cost or other basis was dollar_figure and on a breeding herd placed_in_service on date for which its cost or other basis was dollar_figure tbs - depreciated each breeding herd over years tbs 90-1's return for reflects that it originally claimed a dollar_figure depreciation deduction on a bull breeding f respondent’s examinations of the returns of many cattle- breeding partnerships and certain entities in the hoyt organization the fpaa’s issued in the instant cases and petitioners’ respective petitions respondent commenced examinations of returns for the years through that had been filed by numerous cattle- breeding partnerships the hoyt organization had formed including def sge dge sge dge tbs and tbs and certain hoyt organization entities including management during these examinations respondent asked the cattle-breeding partnerships and their representatives among other things to substantiate the depreciation and other deductions claimed on those partnerships’ returns during the examinations conducted respondent noted a number of inconsistencies between the deductions claimed on the cattle- breeding partnerships’ returns and various documents the partnerships and their representatives provided in addition respondent received bills of sale for some newly formed partnerships where the return for each partnership was the first return that partnership had filed that reflected those partnerships to have collectively purchased over big_number breeding cattle during only the bills of sale for of the newly formed partnerships had a schedule a listing and - identifying the individual animals a partnership had allegedly purchased the bills of sales for these partnerships reflected them to have collectively purchased more than big_number breeding cattle during similarly certain herd recap sheets respondent received reflected partnerships including dge as each purchasing to breeding cows during for instance the herd recap sheet for dge reflects the partnership to have purchased breeding cows during during the examination respondent issued numerous administrative summonses to the cattle-breeding partnerships and certain entities in the hoyt organization pursuant to which respondent sought information and documents relating to the cattle breeding partnerships’ alleged cattle purchases from the hoyt organization among other things respondent sought to inspect and count the breeding cattle allegedly purchased and owned by the cattle-breeding partnerships the hoyt organization as indicated previously the record contains no bills of sale relating to df 1's sge 82-1's dge 84-3's sge 84-5's dge 86-2's tbs 89-1's and tbs 90-1's purchases of breeding cattle during through indeed the revenue_agent who examined the returns covering the period from through of all the cattle-breeding partnerships the hoyt organization had formed including the returns of the seven partnerships involved in the instant cases testified that no bills of sale were provided to respondent for any breeding cattle purchases any of the partnerships allegedly made from through yet in his testimony jay hoyt claimed that all of the bills of sale relating to the partnerships’ alleged breeding cattle purchases from through had been provided to respondent - initially failed to provide much of this information resulting in respondent’s commencing a summons enforcement proceeding in the u s district_court for the district of oregon on date the district_court ordered jay hoyt to provide certain information and allow respondent to inspect and count the hoyt cattle which was defined to be the various cattle owned maintained or under the custody or control of any of the partnerships that were the subject of the summons enforcement proceeding to comply with this date order respondent and jay hoyt executed an date memorandum of understanding concerning the cattle count to be conducted by respondent’s expert ron daily mr daily in his signed statement also dated date jay hoyt further provided information as to specified locations at which the commingled hoyt cattle herd was kept among other things jay hoyt in this signed statement represented there to be an estimated big_number to big_number cattle including some calves that might later be born at the locations he further stated these locations to be all of the locations for the hoyt herd cattle as of date in the cattle count he performed from fall through spring mr daily determined there were a total of big_number cattle of the big_number total cattle he counted big_number were mature breeding cattle at every location that he visited and counted -- - cattle mr daily asked the ranch manager to sign a statement agreeing or disagreeing with the numbers of cattle mr daily determined were present with just a few exceptions all of the ranch managers at each location agreed with mr daily’s cattle numbers during the cattle count he conducted mr daily further had asked jay hoyt to disclose whether there were any additional locations where other cattle might be located however in his witness statement submitted to the district_court on or about date jay hoyt maintained that the specific locations for the cattle had been provided to respondent and indicated that he saw no reason why the cattle count could not go on in the respective fpaa’s issued to df sge dge sge dge tbs and tbs respondent among other things determined that the partnerships had failed to substantiate many of their claimed deductions for instance with respect to the depreciation deduction df claimed on its breeding cattle for its year ended date the fpaa issued to df for that year states in pertinent part it has been determined that df is not entitled to the depreciation deduction claimed on its schedule f because the partnership has not established that it possessed depreciable assets which it used for the production_of_income or in carrying_on_a_trade_or_business the accumulated depreciation and depreciable basis of its assets and the relevant date and proper computation method in the fpaa’ss issued to management for its years ended date through respondent among other things - - determined that management had failed to report tens of millions of dollars of income from cattle purportedly transferred to it by numerous cattle-breeding partnerships as management fees under the sharecrop agreements between them and management and large numbers of those same cattle management then purportedly transferred to ranches in payment for feed management consulting freight services and other goods and services provided by ranches def sge dge sge dge tbs tbs and management filed respective petitions seeking review of the fpaa’s that had been issued to them in their respective petitions or amended petitions these partnerships have modified the depreciation and other deductions being claimed by them for the years in issue the total depreciation other deductions and other adjustments now in issue are given infra in appendix b to this memorandum opinion opinion petitioners bear the burden of proving that respondent’s determinations in the fpaa’s are incorrect see rule sec_142 a 290_us_111 particularly where respondent as in the instant cases has disallowed depreciation and other deductions claimed by a partnership it is incumbent on petitioners to substantiate and establish the partnership’s entitlement to those deductions under the terms of - - the applicable statutes permitting those deductions see 292_us_435 673_f2d_1062 9th cir affg 73_tc_1163 issue l depreciation_deductions claimed by the seven cattle- breeding partnerships in the instant cases sec_167 generally allows as a depreciation deduction a reasonable_allowance_for_exhaustion and wear_and_tear of property used in business or of property_held_for_the_production_of_income the person who bears the economic loss of invested capital resulting from the exhaustion and wear_and_tear of business property or property_held_for_the_production_of_income is the one entitled to the depreciation deduction see 308_us_252 in the instant cases petitioners and respondent recognize that for df sge dge sge dge tbs and tbs to be entitled to their claimed depreciation and other deductions each partnership must be the owner for tax purposes of the specific numbers of breeding cattle that it allegedly purchased and placed_in_service during the years in issue respondent raises no contention that each partnership was in an activity_not_engaged_in_for_profit although respondent has not asserted that each partnership’s transaction was a sham the parties disagree to some extent with respect to the transactions’ economic_substance they disagree over whether -- p7 - each partnership’s stated purchase_price approximated the then fair_market_value of the cattle they also disagree over whether the purportedly recourse long-term notes the partnerships issued were valid indebtedness for a sale to have occurred for tax purposes the benefits_and_burdens_of_ownership must be transferred see 77_tc_1221 this test is a practical one and there are no hard and fast rules instead the transaction must be viewed as a whole in light of realism and practicality see 114_f2d_706 6th cir revg on other grounds 38_bta_43 61_tc_216 affd 528_f2d_55 9th cir some of the factors to be considered are whether legal_title passes how the parties treat the transaction whether an equity in the property was acquired whether the contract creates a present obligation on the purchaser to make payments whether the right of possession is vested in the purchaser which party bears the risk of loss or damage to the property and which party receives the profits from the operation and sale of the property see grodt mckay realty inc v commissioner supra pincite8 see also 89_tc_986 - - a whether df sge dge sge dge tbs and tbs acquired the benefits_and_burdens_of_ownership as to specific breeding cattle for df sge dge sge dge tbs and tbs to be entitled to their claimed depreciation_deductions each partnership must establish that it acquired the benefits_and_burdens_of_ownership as to the specific individual breeding cattle making up its alleged breeding herd in that connection however the record discloses petitioners to be in substantial difficulty in establishing that each partnership actually acquired anywhere near its stated number of breeding cattle indeed the evidence petitioners presented to substantiate and identify the specific individual breeding cattle these partnerships owned is considerably lacking exhibits major shortcomings and at times is directly contradicted by the hoyt organization’s own internal documents certain of these internal documents raise serious doubts in the court’s mind as to whether large numbers of the breeding cattle allegedly sold these partnerships in fact existed no registration papers with respect to specific breeding cattle were obtained in any partnership's name rather any registration certificates reflect only the hoyt family to be the owner of those registered cattle unlike the parties in river city ranches j v v commissioner tcmemo_1999_209 a case involving similar continued - petitioners further acknowledge that there are some problems regarding the records they have offered in evidence to substantiate the depreciation and other deductions claimed by the partnerships petitioners also have indicated that the depreciation_deductions to which the partnerships are entitled likely will be less than what the partnerships originally had claimed on brief however petitioners argue that sufficient breeding cattle existed in each year during the period from through to have been purchased by all of the cattle-breeding partnerships the hoyt organization formed including by the seven partnerships in the instant cases petitioners claim this has been established by the bills of sale and annual herd recap sheets the hoyt organization issued which petitioners maintain were accurate and contemporaneous documents ’ and their continued sheep-breeding partnerships jay hoyt formed and operated the parties in the instant cases did not introduce in evidence detailed information from numerous individual animal registration certificates ‘on brief petitioners further cite the cattle count performed during the litigation of bales v commissioner tcmemo_1989_568 pursuant to which there were estimated to be big_number adult cows in the herds of cattle-breeding partnerships the court notes that this previous count was done in moreover not all of the estimated big_number cattle were actually examined and counted rather cattle were counted in randomly selected portions of out of fields or pastures from the to cows counted in what was thought was a representative sampling a statistician extrapolated that there were a total of continued -- - witness norm favre’s mr favre conclusion there were a total of big_number cattle in the hoyt universal herd pursuant to the cattle count he performed from fall through spring continued approximately big_number adult cows present it is further to be noted that following the hoyt organization claimed that thousands of breeding cattle that it managed on behalf of numerous cattle-breeding partnerships died as a result of drought and disease in fact many of the cattle-breeding partnerships claimed deductions on their returns for their alleged large cattle losses from drought and disease although petitioners have now conceded the loss deductions for drought and disease originally claimed by the partnerships in the instant cases the hoyt organization’s prior position was that thousands of breeding cattle were lost during through to drought and disease in addition the record also contains evidence indicating that following the hoyt organization may have sold off a large number of breeding cattle which had been assigned to the cattle- breeding partnerships these cattle loss claims as well as the hoyt organization’s possible sale of breeding cattle previously assigned to the partnerships are discussed more fully note sec_30 and sec_31 at any rate the figure of big_number cattle estimated in the previous cattle count is neither conclusive nor unequivocal evidence establishing the numbers of breeding cattle that actually might have been present during the through period the hoyt organization hired mr favre to conduct this cattle count originally mr favre was supposed to count the cattle together with respondent’s expert mr daily however because of disagreements between mr daily and the hoyt organization concerning the procedures to be used in performing the count and scheduling the counts at various locations mr favre and mr daily conducted their respective cattle counts separately it is further to be noted that unlike mr daily who testified in the instant cases as an expert witness on cattle counting and cattle appraisal mr favre did not testify as an expert rather mr favre testified as a fact witness and his cattle count report was entered in evidence as a business record of the hoyt organization --- - b the bills of sale and herd recap sheets issued by the hoyt organization as indicated previously petitioners argue that various bills of sale and annual herd recap sheets the hoyt organization issued substantiate the depreciation_deductions on breeding cattle being claimed for the years in issue in the instant cases by df sge dge sge dge tbs and tbs ’ they maintain that these bills of sale and herd recap sheets are reliable and contemporaneous documents evidencing the alleged specific individual breeding cattle each partnership purportedly purchased and owned from through in making this contention petitioners heavily rely on the testimony of jay hoyt jay hoyt specifically testified that the bills of sale and annual herd recap sheets the hoyt organization issued to the cattle-breeding partnerships were reliable and contemporaneous documents although he acknowledged occasional but inadvertent ‘in their brief petitioners contend that the annual herd recap sheets in evidence reflect that collectively all of the cattle-breeding partnerships which in some years may have included perhaps almost separate partnerships owned the following total numbers of cattle on the dates indicated date total number of cattle big_number big_number big_number big_number big_number - - accounting and or clerical errors may have been made in compiling the cattle records the hoyt organization maintained he asserted the annual herd recap sheets were at least percent accurate he explained the process by which the annual herd recap sheets were prepared according to jay hoyt the hoyt organization had computerized its cattle records around during each year the cow hands and cattle managers maintained notebooks and other papers containing pertinent information on individual cattle they managed country records in general in the fall the cattle would be rounded up and brought to winter pasture the cattle managers near the end of the year would then submit these country records on all the cattle to other hoyt organization personnel to have the information entered onto the hoyt organization’s computerized cattle record keeping system from this information that the cattle managers submitted a cattle-breeding partnership’s herd recap sheet for that year would be prepared jay hoyt related that the herd recap sheets for each year would be prepared by the early part of the following year he added that once the data from the original country record source documents had been entered all of the country records were typically destroyed as it was no longer necessary to maintain those documents because the information on them had been entered into and was contained in the hoyt organization’s computerized records - - the court finds substantial portions of jay hoyt’s testimony evasive and less than forthright his claims regarding the contemporaneous nature and reliability of the bills of sale and herd recap sheets are directly contradicted by substantial other convincing evidence in the record the court considers highly suspect the herd recap sheets and other documents the hoyt organization prepared during the period from through indeed as the court indicated supra by the early 1980's the hoyt organization’s cattle management and record-keeping practices had changed dramatically as a result many of the documents records and tax returns the hoyt organization subsequently prepared regarding transactions between itself and the many cattle-breeding partnerships which it had formed promoted to numerous investors and managed were inaccurate and unreliable contrary to petitioners’ and jay hoyt’s contentions the court does not believe that the through annual herd recap sheets in evidence are contemporaneous documents among other things if the and herd recap sheets had existed and been available during the fall through early period the hoyt organization worker preparing management’s financial statements for its fiscal years ended date and would then have consulted those herd recap sheets to find out each cattle-breeding partnership’s breeding herd - - numbers instead as reflected by the worker’s questions to jay hoyt and jay hoyt’s responses which we have previously noted a far different process was employed to prepare management’s and fiscal_year financial statements ' the court would further note as was stated supra that the record includes none of the bills of sale that purportedly were issued to cattle-breeding partnerships from through notwithstanding that a number of these partnerships including several of the seven cattle-breeding partnerships in the instant cases reported on their tax returns purchasing breeding cattle during this period for which they are claiming deductions a revenue_agent for respondent testified that no bills of sale for any cattle-breeding partnerships were furnished for years after yet jay hoyt testified that he provided to respondent such bills of sale for the years from through '8tt is further to be noted that following mr favre’s completion of his cattle count in about spring which count was mentioned supra note and is discussed in more detail infra jay hoyt in a memorandum dated date instructed the hoyt organization’s cattle managers to prepare herd recap sheets for the cattle-breeding partnerships up through date see supra note we do not find to be credible this and other similar assertions of jay hoyt regarding these bills of sale respondent had been requesting them from jay hoyt the cattle-breeding partnerships and the hoyt organization since at least about when respondent actively started examining many of the returns filed by the partnerships and certain hoyt organizations for the years covering the through period jay hoyt testified these alleged through bills of sale had been provided continued - - with respect to some of the bills of sale and herd recap sheets issued before that are in evidence there are a number of discrepancies and inconsistencies for instance two bills of sale both dated date were issued by the hoyt organization to sge one bill of sale reflects sge to have acquired breeding cows with calves at side on that date for a stated price of dollar_figure the other bill of sale reflects sge to have acquired breeding cows on that date for a stated price of dollar_figure also only one of these bills of sale includes a schedule a listing and describing the specific individual cattle sge acquired moreover the herd recap sheet for sge reflects it to have acquired breeding cattle during see supra note at trial jay hoyt testified that the above two bills of sale covered a single date transaction in which breeding cows and calves were sold to sge for a total continued by him to respondent he maintained that respondent had been given access to everything the hoyt organization had he also asserted that many of the hoyt organization’s records later became unavailable because those records had been seized by postal inspectors from the hoyt organization’s offices in date however the postal inspector who conducted the seizure testified that shortly after effecting the seizure he had provided jay hoyt with an inventory of the seized documents this postal inspector also related that in response to jay hoyt’s and the hoyt organization representatives’ later requests he had offered them access to the documents that had been seized according to the postal inspector jay hoyt had also been provided with copies of all the seized documents - - price of dollar_figure he further claimed that the schedule a to one bill of sale listing and identifying the specific individual breeding cows the partnership purportedly acquired had been lost in his testimony jay hoyt further acknowledged sge 84-5's herd recap sheet reflecting the partnership to have purchased breeding cattle during to be inconsistent with the two date bills of sale however he asserted that management’s practice in preparing the herd recap sheets for a cattle-breeding partnership’s first year of operations had been to reflect the net number of cattle later on hand at yearend as the number of cattle a cattle-breeding partnership purchased he further specifically testified that the prospective breeding cows sge was to purchase had been identified in and that he reviewed a list of the cows in early he added that between the date purchase date and date some of the cows sgek had purchased possibly might have been lost causing those cows not to be reflected in sge 84-5's herd recap sheet the hoyt organization’s above-asserted accounting practice is contrary to standard accounting principles because its herd recap sheets show each partnership’s breeding herd to have had no cattle born no cattle culled and no deaths or disappearances it is extremely unlikely that the breeding herd each of these partnerships purportedly acquired would in fact have produced - - no calves during that partnership’s first year of operations presumably an important incident of breeding herd ownership is the right to benefit from any calves produced by that herd the sharecrop agreements provided that a partnership would still retain the breeding value certificates ie essentially the rights to any registration papers on any calves produced by its breeding herd even though pursuant to the sharecrop agreement all calves were to belong to the hoyt organization entity that managed the partnership’s breeding herd for instance sge according to jay hoyt entered into its transaction to acquire breeding cows on date at least of sge 84-5's breeding cows the schedule a to the bill of sale that should have listed and specifically identified these cows allegedly having been lost are reflected as producing no calves during similarly another important incident of breeding herd ownership would be the detriment suffered from losses to that herd the hoyt organization issued certain warranties to the cattle-breeding partnerships that entered transactions with it for instance ranches as the seller of the breeding cattle generally agreed to replace any cattle that could no longer serve as breeding cattle during a 10-year period similarly management which managed a partnership’s breeding herd further guaranteed there would be a 10-percent annual increase in the size of the partnership’s breeding herd however according to certain hoyt organization records the hoyt organization for a number of years had been greatly in arrears on its warranty obligations to the cattle-breeding partnerships and by about owed over big_number breeding cattle to the continued -- - neither does the court believe these and other accounting deficiencies were inadvertent and attributable to a lack of proper accounting training on the part of jay hoyt and other individuals preparing these records several former hoyt organization workers testified that over the years substantial fictitious cattle information was created and entered in the hoyt organization’s computerized cattle records these witnesses included robert baker who was hired by jay hoyt in date to design a computerized cattle record keeping system for the hoyt organization and then established and managed the hoyt organization’s computerized cattle record keeping system from about through terry hawkins mr hawkins who continued partnerships these warranty obligations apparently were never satisfied 7imr baker testified that because of the bales case litigation he had been given a date deadline to establish the hoyt organization’s computerized cattle records see bales v commissioner tcmemo_1989_568 as a result he began by entering information and generating computer records capturing the hoyt family’s and hoyt organization’s past years of cattle operations he related that jay hoyt had also furnished him with a list of random sires to use in assigning specific sires to many individual cattle whose sires in fact were unknown he added that he had been instructed by jay hoyt to follow a similar procedure in capturing the hoyt organization’s subsequent cattle inventories and in registering large numbers of cattle with the asa he stated that he attempted to match and attribute each calf to a random sire that had the same matching physical characteristics he further acknowledged that the hoyt organization’s registering of calves from unknown sires as being offspring of known sires violated the asa’s registration rules as the random sires he assigned to calves in many cases were continued -- -- from around through helped to maintain many of the hoyt organization’s cattle records including obtaining information on cattle kept at numerous locations and donna schnitker mrs schnitker who as management’s cattle marketing director handled management’s cattle sales to third parties the court found the testimony of these individuals to be credible and trustworthy continued unrelated nonsibling bulls in addition mr baker testified that sometimes when the hoyt organization would be selling an animal to a third party he had been instructed to fabricate a false pedigree for that animal which he did 22tindeed much of these witnesses’ testimony regarding the hoyt organization’s deceptive cattle marketing practices and its fabrication of pedigree and other cattle record information is corroborated by jay hoyt’s own date written comments to an date memorandum that mr baker had submitted to ric hoyt the following is an excerpt of some of jay hoyt’s comments to certain of the complaints expressed in mr baker’s memorandum mr baker’s first complaint louie’s a cattle manager handling public cattle sales to third parties ‘special’ deals are starting to mess up the spr ie shorthorn performance records side of cattle office jay hoyt’s comment what percentage percent - etc mr baker’s next complaint i created a paper for louie because the dam had to be by instant replay so the calf could be registered sired by copyright the calf is rejecting on the spr weaning sheet because the dam is not enrolled in spr and is not in computer i don’t want her in the computer because she doesn’t exist jay hoyt’s comment how does r w mr baker know she does not exist r w just knows she disappeared she might be at mayo’s left in california etc continued continued mr baker’s next complaint we have to go in and change birth weights in the calf file because they’ re too high jay hoyt’s comment that’s r w ’s job -- he doesn’t deal with customers and know what they want mr baker’s next complaint louie takes a bull paper or steer paper that died or was slaughtered and uses them for bulls he’s selling without regard of what it does to me jay hoyt’s comment what it does to r w is gives hima job he has absolutely no understanding where the money comes from to run his office this is our fault he had a chance to turn a paper into cash that would not have been if he had his way that should be a success and not a problem mr baker’s next complaint the progeny history of the cow doesn’t match a true picture of the cow’s history can never be assured because we don’t know if its her real calf or not and when we get slaughter information back we can’t put it in on the right animal because he’s a bull and was sold jay hoyt’s comment what percentage this one is sad it shows how serious the problem is the carcass data should just be attached to a copy of the paper and entered the bull goes in the sale data the data is still included in every place needed for seth jay hoyt’s brother and i we don’t need the original paper to do our tracking all that must be done is to record what happened on the copy of the paper mr baker’s next complaint that messes up what i tell you usda and seth i have to take up untold hours finding red calves that have red sires and red dams knowing full well the sire has to be taken with a grain of salt all of these things are easy for louie continued - al --- the record further includes a date memorandum of jay hoyt to certain workers in the hoyt organization instructing them not to include information on cattle deaths in the cattle inventory records and to place such information under a new see also infra note smoke screen file name the court finds the herd recap sheets the hoyt organization prepared highly suspect and unreliable as the hoyt organization failed to employ good record-keeping practices and did not prepare the recap sheets and its other cattle records in accordance with standard fundamental accounting principles the continued because he just says make it work it’s a nightmare for us because we have to cover the tracks and make sure everything fits together jay hoyt’s comment wrong r w has never been instructed or asked ‘to cover anyone’s tracks’ his job is to record what happens in the open in front of everyone his personal protection is provided by the policy we take the responsibility i sense r w will think ‘if the policy said kill someone would that be ok and wouldn’t i be held accountable ’ sure but r w is not asked to kill anyone he is asked to provide them with a gun and shells he knows what they are going to do with it sure but he isn’t doing it they don’t put gun sellers in jail when the gun kills someone we are dealing with the real live problem of giving the marketing people what they ask for and only they will be held accountable for what they do with it if r w documents it with louie’s or ric’s instructions r w just records what they did with what he produced under their instructions 75in this same date memorandum which was discussed earlier jay hoyt had also instructed these workers to register with the asa a calf for each cow bred not just existing live calves see supra note - -- court can also see no good reason or justification for the hoyt organization’s preparing these annual herd recap sheets and other cattle records in this highly deficient manner--if each cattle- breeding partnership as petitioners maintain indeed owned anywhere near the number of specific breeding cattle stated in its bill of sale indeed the court finds that the herd recap sheets and other records were prepared in this manner because the requisite numbers of specific breeding cattle did not exist and could not in fact be assigned to each partnership c the court’s evaluation of the cattle counts conducted by mr daily and mr favre mr daily and mr favre counted the cattle over essentially the same time period from fall through spring aas discussed previously the record does not contain any of the alleged bills of sale for years after that jay hoyt claimed were issued by the hoyt organization to cattle-breeding partnerships the record contains a handwritten note of jay hoyt to one of the hoyt organization’s cattle managers this note states in pertinent part the cattle numbers we used in the loan application are the numbers in the computer and balance to the books they are the numbers any difference between them and yours are assigned to location ‘ric’ it’s his job to get them accounted for not yours or mine this is to be ‘fixed’ with the equity in his place don’t say they don’t exist say they are not in the herd i’m responsible for ric has failed to account for almost big_number head might explain why he acts so nervous-- spooky see supra note describing how they wound up continued -- - however there is a tremendous disparity between the total number of cattle each of them counted and determined were present mr daily as reflected in his report determined the cattle present in the hoyt organization herd that might belong to the cattle-breeding partnerships and counted the following numbers of cattle in the categories indicated category mature cattle total cattle cows big_number big_number bull sec_761 big_number breeding heifers big_number feedlot heifers -- timeshares breeding --- service heifers calves -- steers total big_number big_number mr daily further confirmed that there were bulls on loan to ranchers under the borrow-a-bull program he further counted big_number steers and heifers at the miller feed yard in lasalle colorado and steers and heifers at the north platte feed yard in north platte nebraska but did not include these cattle with those possibly belonging to the partnerships because the feedlot managers had told him the cattle belonged to ric hoyt and were being raised for slaughter mr favre on the other hand as reflected in his report determined to be present and counted the following numbers of continued undertaking separate counts -- -- cattle in the categories indicated category cattle cows big_number bulls big_number heifers big_number heifers and steer sec_470 mixed age cattle timeshares breeding big_number services bulls timeshares breeding big_number services heifers calves big_number steers total big_number the cattle numbers contained in mr favre’s report were based on tally sheets he compiled in counting the cattle these tally sheets disclose the particular location and the cattle manager the majority of the tally sheets further contain columns in which to record the tag number tag color sex color brand class etc of individual cattle however in some of the tally sheets mr favre did not record any of this information but he recorded only total numbers of cattle and type of cattle further as reflected by the cattle tag numbers that are recorded on mr favre’s tally sheets there were numerous instances where he counted the same cattle more than once indeed on brief petitioners concede there were duplications but argue the duplication rate to be only percent petitioners thus assert there were still a total of big_number cattle the big_number total cattle mr favre determined were present less a 6-percent discount - - the court has reviewed the accuracy of the cattle numbers in mr daily’s and mr favre’s respective reports generally the court found mr daily’s numbers fairly reliable although it is possible he may have missed or omitted relatively small numbers of cattle it is further to be noted that in a number of instances mr daily obtained signed statements in which the hoyt organization cattle managers at particular locations essentially agreed with the numbers of cattle mr daily had counted at those locations in contrast the court found a number of instances where mr favre’s report numbers were significantly at variance with his tally sheets moreover an even more substantial problem exists with respect to his counting the same cattle more than once our examination indicates that his actual duplication rate may far exceed the 6-percent duplication rate petitioners have conceded mr favre stated that he returned to certain locations to count new cattle that had arrived at those locations he claimed he avoided counting again any cattle he had already counted because according to him he would have recognized if he had seen those cattle before by their appearance and through using his intuition in a related connection jay hoyt did testify that different colored tags were used by the hoyt organization in various parts of the country and that sometimes the same tag number might appear on the different colored tags worn by two -- - separate animals however this testimony of jay hoyt still does not satisfactorily explain the large number of duplicate tag numbers found in mr favre’s tally sheets with only a few exceptions the tally sheets either disclose no tag color for the duplicate tag numbers involved or reflect that those duplicate tag numbers were for the same tag color the court has major problems with mr favre’s cattle numbers and does not consider those numbers to be reliable though it has confidence in the cattle count performed by respondent’s expert mr daily the court has no confidence in the reliability of mr favre’s numbers because it does not believe mr favre’s count to have been performed in a competent and proficient manner as indicated previously mr daily was accepted by the court as an expert on cattle counting and cattle appraisal and had extensive prior professional experience in counting and evaluating cattle in the cattle count he conducted of the hoyt organization herd mr daily further was assisted by an experienced crew in contrast mr favre testified as a fact witness and his report was accepted in evidence as a business record of the hoyt organization mr favre also had only rather limited prior experience in counting and evaluating cattle and his level of experience and expertise was substantially below that of mr daily in conducting his count mr favre was assisted by jay hoyt and other of the hoyt organization’s cattle people in connection with evaluating the reliability of mr favre’s cattle count numbers the court further considers noteworthy that in a combined report mr favre and certain of the hoyt organization cattle people issued later in february of they among other things asserted that thousands of cattle in the hoyt herd had perished from through as a result of drought conditions however as discussed more fully infra note the court finds dubious this assertion of mr favre and these other individuals on the basis of the foregoing discussion and the credible_evidence of record the court concludes that as of date the hoyt organization herd included big_number cows big_number bulls big_number heifers big_number timeshares breeding services heifers and big_number calves in arriving at these numbers we have adjusted and modified the cattle numbers mr daily determined in some situations where we felt it appropriate it is to be noted however that this still does not provide us with the numbers of mature breeding cattle contained annually in the hoyt organization herd during the period from through d the total numbers of breeding cattle present during through again as was the case with the numbers of cattle determined in mr daily’s and mr favre’s respective cattle counts there is a wide disparity in the numbers of breeding cattle the parties - 4g - contend were present and available annually from thorough to be owned by the cattle-breeding partnerships mr daily respondent’s expert estimated the following total numbers of cattle consisting of breeding cattle and calves were present annually on the dates indicated mature breeding cattle bred total date bulls cows heifers subtotal calves cattle big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number mr daily based his above cattle figures on an inventory of the hoyt organization’s cattle dated date this inventory listed a total of big_number animals of all classes and ages ’ mr daily examined the locations types of cattle and in their stipulation the parties agreed that all joint exhibits including the date inventory were true copies of the original and that although all other evidentiary objections were reserved any objections as to authenticity were waived the date inventory is further listed and described in the stipulation as being a cattle inventory dated date prepared by gayle wallace it indicates that there were a total of big_number head of all cattle of all classes and ages as of that date however in the stipulation petitioners further stated they did not agree with the description given numerous joint exhibits listed therein including the date inventory on brief petitioners dispute there is any evidence in the record establishing this inventory was prepared by gayle wallace ms wallace was a hoyt organization worker who in had worked together with mr hawkins in helping maintain the hoyt organization’s cattle records they further maintain that it and certain other hoyt organization cattle inventories in the record are not inventories continued - cattle numbers listed therein and concluded the inventory represented a reasonable starting point from which to estimate the numbers of cattle present annually from through he arrived at his through cow figures by examining the hoyt organization’s calving records for those years and concluding that an assumed calf crop rate of percent would be reasonable he arrived at his through bull figures by concluding that a ratio of one bull to every cows would be reasonable his cattle figures however were based on his own fall through spring cattle count petitioners on the other hand contend that much higher numbers of breeding cattle were present annually during through jay hoyt in his testimony estimated that the hoyt herd included the following numbers of breeding cattle which numbers he stated include some calves as well total breeding cattle year incl some calves big_number big_number big_number big_number big_number jay hoyt based these estimates on certain unspecified documents he claimed to have examined---presumably including the annual continued of the hoyt organization’s entire herd and are only listings as of a particular time of cattle in specific locations -- - herd recap sheets the hoyt organization prepared for instance although he did not elaborate and identify the specific documents upon which he relied he claimed his estimate was based on his examination of certain and documents in addition petitioners as was earlier indicated supra note maintain the annual herd recap sheets in evidence reflect the cattle-breeding partnerships to have owned the following total numbers of cattle on the dates indicated date total number of cattle big_number big_number big_number big_number big_number the court does not accept petitioners’ contentions concerning the numbers of breeding cattle present during through as was previously discussed the court considers much of jay hoyt’s testimony in the instant cases evasive and less than forthright accordingly the court does not find his cattle estimates credible moreover as was also previously discussed the court found highly suspect the through herd recap sheets and does not believe those herd recap sheets to be contemporaneous and reliable documents the credible_evidence in the record essentially confirms and supports mr daily’s estimates of breeding cattle that were present during through mrs schnitker who served as - - management’s cattle marketing director from through ’ estimated management during those years managed a total of big_number cattle annually of the big_number total cattle she further estimated big_number were mature female cows and another big_number cattle consisted of weaned male and female calves she also related that the total numbers of cattle annually present stayed about mrs schnitker had begun working for the hoyt organization as ric hoyt’s secretary she eventually became ric hoyt’s assistant as he traveled extensively on business and was out of the office for substantial periods during the year in addition she had some background in the cattle business and was familiar with the required paperwork as her husband who also worked for the hoyt organization previously had worked on several ranches mrs schnitker became management’s cattle marketing director in late when ric hoyt either left the hoyt organization or reduced his activities on the hoyt organization’s behalf she served as management’s cattle marketing director from late through date as cattle marketing director mrs schnitker reported to another individual who served as management’s general manager in connection with being cattle marketing director mrs schnitker had to see that sufficient cattle were sold to generate the funds management needed to pay its operating_expenses in addition she was responsible for management’s cattle registration department and was mr hawkins’ supervisor as indicated previously mr hawkins helped maintain the hoyt organization’s cattle records mrs schnitker related that generally the cattle sold to third parties were mostly bulls and steers and included only a few cows as she had been told female breeding cattle were to be sold to the cattle- breeding partnerships however she added that on occasion when management’s financial needs were pressing a load of heifers would be sold mrs schnitker further testified that she did not know whether any of the cattle sold had belonged to the cattle-breeding partnerships she elaborated that she relied on mr hawkins for information on the cattle management managed as she would have to have accurate information regarding what numbers of cattle were available to be sold to meet management’s cash operating requirements she also stated she considered the cattle information mr hawkins provided to her to be reliable as she knew him to be a careful and meticulous individual - the same during these years tom james who had operated and managed timeshares breeding services since about testified that timeshares breeding services had a total of approximately big_number to big_number cattle in and that this would have been the maximum number of cattle timeshares breeding services had in its operation at any one time although petitioners argue far greater numbers of additional breeding cattle existed and were available to be purchased and owned by all of the cattle-breeding partnerships during through they have failed to produce any concrete convincing evidence establishing their claim most importantly petitioners have failed to account for and establish precisely the total number of breeding cattle annually present from through which the hoyt organization collectively managed on behalf of each of the numerous cattle- breeding partnerships it organized promoted and operated the tom james estimated that in the timeshares breeding services operation had a total of big_number to big_number cattle consisting of the following numbers of bulls cows and heifers location or parties holding cattle bulls cows heifers clements ca -- trent tx -- various user sec_265 -- total big_number big_number t represents calves owed by users for their use of bulls in three or four breeding seasons - - court believes that the hoyt organization failed to provide such a full and proper accounting because the requisite numbers of individual breeding cattle it purportedly sold to and managed on behalf of these partnerships never existed see infra note moreover there is evidence in the record indicating that a large number of breeding cattle previously assigned to many of the partnerships may have been sold off by the hoyt organization to meet its financial obligations in addition as indicated earlier the hoyt organization had claimed that large numbers of cattle it managed on behalf of the partnerships died as a result of drought and disease during the through period--a claim the court finds dubious tncluded in materials the hoyt organization prepared for a special meeting in early of hoyt sons ranch properties another hoyt organization entity unit holders are statements that the hoyt combined herd was now one-third its former size because of the hoyt organization’s repayment of loans received from institutional lenders and reductions due to the drought from through see infra note 'tin his written_statement submitted to the district_court in the summons enforcement proceeding in early jay hoyt stated that in and because of drought we were forced to sell at beef prices a substantial portion of our purebred cow herd similarly a combined report analysis and conclusion of experts dated date written by mr favre and several of the hoyt organization’s cattle people asserts that because of the drought that occurred in california oregon and other western states from through the hoyt organization was unable to determine and record the deaths of thousands of cattle this report relates that in the hoyt organization decided not to sell some cows and bulls and instead to use the drought as part of a natural selection process that would eliminate cattle unable to forage well in poor continued - - the court concludes that petitioners have failed to establish that during through substantially more breeding cattle were present than were estimated by respondent’s expert mr daily the court further concludes that petitioners have failed to show that breeding cattle existed in each year during this period in numbers corresponding with those scontinued feed conditions however mr hawkins who helped maintain the hoyt organization’s cattle records testified that the hoyt organization had not suffered any substantial cattle losses during this period as a result of drought or disease moreover a cattle expert for petitioners acknowledged that he would guestion the competence of any cattle operator that allowed a large number of cattle to perish during drought this expert indicated that an operator could either provide food and water to the cattle move them or sell them off in any event petitioners have now conceded the alleged large losses for drought and disease previously claimed by the partnerships in the instant cases see supra note 7on brief petitioners note that petitioner’s expert mr hunsley the asa’s executive director testified that in when he was serving as an expert witness for the taxpayers in bales v commissioner t c memo he visited some of the hoyt ranch properties in oregon saw perhaps big_number cattle and estimated a total of big_number to big_number cattle were there and certain state of oregon brand inspection reports covering big_number head of cattle were issued during however the court has major reservations which are discussed more fully infra about mr hunsley’s veracity and does not give this testimony much weight as to the brand inspection reports the court has not found persuasive the numbers of cattle reflected in these reports as a new report must be issued for cattle when their shipment out of state is delayed beyond the scheduled date in addition as respondent points out the brand inspection and other health reports in evidence do not firmly establish a definite number of total cattle as these papers are required when cattle are moved and the same cattle may be moved more than once during a year - -- purportedly purchased and owned by all of the cattle-breeding partnerships see rule sec_142 a indeed the bills of sale in evidence which the court previously determined were highly suspect and unreliable reflect newly formed partnerships alone to have purportedly purchased over big_number breeding cattle during that year eb whether a partnership’s stated purchase_price reasonably approximated the cattle’s fair_market_value petitioners contend that the breeding cattle each partnership acquired from the hoyt organization had a value of dollar_figure per animal and that the total stated purchase_price each partnership paid for its breeding cattle was reasonable respondent on the other hand contends that during the years relevant to the instant cases the hoyt organization’s breeding cattle had a value substantially below dollar_figure per animal the court essentially agrees with respondent in asserting their dollar_figure per animal valuation petitioners rely heavily on the testimony of their expert mr hunsley mr hunsley has been the asa’s executive director since about and was also an expert witness for the taxpayers in bales v commissioner tcmemo_1989_568 although mr hunsley had not examined the specific individual cattle the partnerships in the instant cases purportedly purchased and owned he claimed to have seen a number of cattle in the hoyt organization herd over the years including at cattle shows and on visits he made to certain - - of the hoyt ranch properties in and he related that during his visit in when he had been retained as an expert for the bales case he saw about big_number cattle and estimated there to have been a total of perhaps big_number cattle present mr hunsley opined that the cattle in the hoyt herd were in the top percent of the shorthorn breed he further opined that the hoyt shorthorn cattle had an average value of dollar_figure per head during through mr hunsley noted that in the bales case he had also concluded the cattle he had seen during his visit were worth dollar_figure per head he maintained that the general market prices for shorthorn cattle had not changed significantly during through the court does not accept mr hunsley’s conclusions with respect to the value of the hoyt herd cattle during through among other things mr hunsley did not address how his opinions might have to be revised if a large number of the breeding cattle a partnership purportedly purchased did not in fact exist or the parentage or registered status of a partnership’s cattle was suspect or unknown in addition the court has major reservations concerning some of the assertions mr hunsley made regarding the hoyt organization cattle on cross-examination by respondent’s counsel mr hunsley denied knowing of any irregularities with respect to cattle the hoyt organization registered with the asa he specifically denied - - that he had waived or allowed the hoyt organization to dispense with the asa rules requiring blood testing to verify the parentage of certain calves the hoyt organization had registered as being produced from embryo transplants however mr hunsley’s claims were directly contradicted by mrs schnitker’s later testimony mrs schnitker explained that her husband had been involved in the embryo transplant work done by the hoyt organization she related that around jay hoyt met with her and her husband and told them a calf had to be registered with the asa for each embryo transplant the hoyt organization had done regardless of whether an actual calf had been produced mrs schnitker said she agreed to handle the registrations provided she could reach an understanding with mr hunsley with respect to any nonexistent calves being registered according to mrs schnitker she and mr hunsley came to such an understanding permitting the hoyt organization to register these nonexistent calves but he had also told her the hoyt organization would not be allowed to register any subsequent cattle characterized as progeny of these nonexistent calves the court finds mrs schnitker’s above testimony credible in addition to believing her to be a trustworthy witness the court notes that other reliable evidence in the record corroborates various aspects of her testimony the record -- - includes a invoice for the registration work that mrs schnitker issued to the hoyt organization and a later note anda memorandum of jay hoyt directing other hoyt organization workers to pay mrs schnitker’s invoice moreover as indicated earlier at about this same time jay hoyt in a date memorandum instructed other hoyt organization workers to register with the asa a calf for each cow bred not just live calves and the hoyt organization proposed to mr hunsley that it be allowed to register calves with the asa at a lower registration fee of dollar_figure per calf in return for promising to register a minimum of big_number calves annually for and see supra notes and the record further includes a letter mr hunsley issued to the hoyt organization on or about date in which he essentially agreed to the hoyt organization’s proposal regarding a lower calf registration fee in that letter mr hunsley also mentioned his close work with mrs schnitker in registering embryo transplant calves the record reflects that petitioners’ asserted valuation of dollar_figure per animal is still substantially higher than the prices the hoyt organization realized in selling cattle to independent by this time mrs schnitker had left her position as management’s cattle marketing director and was no longer a hoyt organization worker - - unrelated third parties in arm’s-length transactions mrs schnitker testified as to the prices she obtained in selling cattle as management’s cattle marketing director from through her sales included sales to feedlots whereby the cattle essentially would be sold at meat prices and other sales to shorthorn breeders she related that the best quality e a herd mature breeding cows with registration papers could go for a price as high as dollar_figure or dollar_figure depending upon the individual cow’s quality however lesser gquality cattle without registration papers ie b herd or lower would sell for ’the record discloses that the hoyt organization contrived certain transactions pursuant to which small numbers of breeding cattle possibly belonging to some of the cattle-breeding partnerships ostensibly were sold for high prices for instance in an interoffice memorandum dated date jay hoyt outlined plans to have his brother bob hoyt and the brother’s business_associate purchase a heifer for dollar_figure at one of the hoyt organization’s cattle sales to help our sales average this memorandum further states that ranches would provide the brother and the brother’s business_associate with the funds to purchase the heifer and the brother and business_associate would transfer the heifer back as their capital_contribution to a timeshare partnership in another instance in his memorandum dated date to various hoyt organization workers jay hoyt instructed the workers to have the partnership representatives line up two individuals to buy two timeshare bulls at the red bluff and klamath falls cattle sales these two bulls jay hoyt stated should sell for dollar_figure to dollar_figure apiece he added that if the money had to be provided to the two individuals the workers should take it out of the general partners’ office an office in the hoyt organization and should get the money back to the general partners’ office by deducting the money out of the feedlot co ’s another entity in the hoyt organization first check from the red bluff and klamath falls sales at any rate the court finds the bona fides of these and other similar transactions to be highly suspect and questionable - - substantially less obviously many of the breeding cattle purportedly sold the partnerships were nowhere near the quality of an a herd cow selling for dollar_figure or dollar_figure indeed the registered status and parentage of a substantial number of breeding cattle the partnerships purportedly purchased and owned are either dubious or unknown we conclude the partnerships’ stated purchase prices for their breeding cattle were many times the actual fair_market_value of those cattle thus each partnership’s stated there is no credible_evidence in the record from which the court can estimate the actual number of a herd cattle annually in the hoyt herd from through the court does not believe jay hoyt’s claim that during of the big_number to big_number total cattle he estimated were present in the hoyt organization herd approximately percent were a herd animals the court thinks that in all likelihood the number of a herd animals in the hoyt organization herd had greatly declined by or among other things when ranches was liguidated ric and steve hoyt took some of the cattle ranches previously either owned and or managed moreover ina memorandum dated date to the hoyt organization’s cattle and ranch managers jay hoyt advised them that the a herd concept was being abandoned because according to jay hoyt no herd sire prospect 1ie essentially a potentially very high quality breeding bull had been sold in the last years the record contains a marketing plan for management this plan notes that in order for management to make a profit on its bulls it will have to sell them for the following specified prices a weaner bull for dollar_figure a to 12-month-old bull for dollar_figure a to 15-month-old bull for dollar_figure and a to 18-month-old bull for dollar_figure the plan goes on to state that for bulls that cannot be sold at a profit one option is to market those bulls to time share which will pay dollar_figure per bull however it states time share was not planning to buy a great number of bulls from management in the record further reflects that at about this time the hoyt organization continued - - purchase_price for its cattle did not reasonably approximate those cattle’s fair_market_value f validity of the partnerships’ notes in deciding the extent to which a nonrecourse note has economic_substance a number of cases have relied heavily on whether the fair_market_value of the property acquired with the note was within a reasonable range of its stated purchase_price see 544_f2d_1045 9th cir affg 64_tc_752 76_tc_759 see also 74_tc_305 affd 671_f2d_316 9th cir cf 435_us_561 where among other things the buyer-lessor ina sale-leaseback transaction was personally liable on the mortgage as the court_of_appeals for the ninth circuit in estate of franklin v commissioner supra pincite stated in pertinent part an acquisition if at a price approximately equal to the fair_market_value of the property under ordinary circumstances would rather quickly yield an equity in the property which the purchaser could not prudently abandon this is the stuff of substance it meshes with the form of the transaction and constitutes a sale no such meshing occurs when the purchase_price exceeds a demonstrably reasonable estimate of the fair_market_value payments on the principal of the scontinued typically sold bulls to various tbs partnerships for stated prices of around dollar_figure per bull -- - purchase_price yield no equity so long as the unpaid balance of the purchase_price exceeds the then existing fair_market_value under these circumstances the purchaser by abandoning the transaction can lose no more than a mere chance to acquire an equity in the future should the value of the acquired property increase in addition even a purportedly recourse purchase note will not be treated as true debt where payment according to its terms is too contingent see 86_tc_848 affd 841_f2d_264 9th cir further the mere labeling of a purchase note as recourse is not controlling because substance not form must govern the note’s recourse label thus will not preclude inquiry into the adequacy of the collateral securing an alleged purchase money debt see generally waddell v commissioner supra pincite in 90_tc_1154 this court held not to be bona_fide debt for tax purposes certain purportedly long-term recourse purchase notes that allegedly had been assumed by limited_partner investors and elaborated as follows we are fully aware of the long line of decisions of this court and other courts that have dealt with bona_fide long-term recourse notes assumed by limited partners in those cases the courts have given credence to recourse notes as a basis for supporting claimed losses or establishing sec_465 at risk amounts see eg 827_f2d_644 9th cir revg and remanding 85_tc_580 at risk under sec_465 89_tc_943 at risk under sec_465 partnership’s basis 88_tc_63 at risk under sec_465 86_tc_360 partnership’s basis at risk under sec_465 in all those cases however the recourse notes were given to independent third parties whose interests did not necessarily coincide with those of the note makers those cases did not involve as does the instant case transactions between two organizations created to carry out a tax_shelter scheme notes given for amounts having no relationship to economic reality or notes which almost certainly would not be paid see 364_f2d_734 2d cir affg 44_tc_284 87_tc_1329 86_tc_848 affd 841_f2d_264 9th cir 79_tc_570 in the instant case we are convinced as stated above that the purportedly recourse notes served merely as a facade for the support of the tax benefits promised the investors the possibility that the notes would be paid was illusory xk kek in ferrell v commissioner supra the court based its conclusion regarding the invalidity of the notes on several factors the note holder’s not being an independent party but an essential member of the tax_shelter team the amounts of the notes being many times the value of the property acquired the unusual form of the notes including the extremely long term for payment of any of the notes’ principal and the prearranged eventual release of the investors from their assumptions of personal liability on the recourse notes see id pincite- in the instant cases the court is convinced that jay hoyt and the hoyt organization never intended to enforce the cattle- - -- breeding partnerships’ purportedly recourse notes against a partnership and its partners on a genuinely recourse basis in that regard the court does not find believable jay hoyt’s testimony to the contrary jay hoyt testified that although the cattle-breeding partnerships formed before including several of the seven in the instant cases had been limited_partnerships by about many of them had been converted to general partnerships following the execution of restated partnership agreements for them even before this conversion he added limited_partner investors had executed assumption agreements pursuant to which they agreed to be fully personally liable for all amounts owed under the full recourse promissory note their partnership had issued for its purchased breeding cattle he related that he typically had signed an individual investor’s name to an assumption_agreement on behalf of that investor pursuant to a power_of_attorney the investors had granted him ’ many of the alleged partnership agreements promissory notes and other related documents that purportedly were executed during the through period do not appear in the record jay hoyt claimed that these documents were unavailable because they had been seized by postal inspectors from the hoyt organization’s offices in date however as indicated earlier supra note the postal inspector who conducted the seizure also testified this postal inspector related that he had provided jay hoyt with an inventory of the seized documents shortly after the seizure was effected and later a offered jay hoyt and other hoyt organization representatives access to the seized documents and b provided them with copies continued -- - however as the court previously determined the stated purchase prices for a partnership’s breeding cattle greatly exceeded those cattle’s fair_market_value neither were these arm’ s-length transactions jay hoyt as managing general_partner represented each partnership in these transactions and other hoyt organization entities sold and then managed the preeding cattle that a partnership had purportedly purchased the hoyt organization greatly inflated the stated purchase prices in order to increase the potential tax benefits for investors in addition as was noted earlier the hoyt organization well before could never properly account for all the specific individual breeding cattle that purportedly were purchased and owned by the numerous cattle-breeding partnerships it organized and operated over the years this manifested itself in the many accounting deficiencies and irregularities in the hoyt organization’s cattle management and record-keeping practices indeed petitioners have been unable to establish that breeding cattle existed from through in numbers corresponding to those purportedly purchased and owned by all of the cattle-breeding partnerships the hoyt organization further allowed a number of defaulting investors to walk away from their partnership’s alleged recourse continued of the seized documents -- - promissory note debt in his testimony jay hoyt maintained that he and the hoyt organization had concluded it was not practical to bring collection actions against a large number of defaulting investors he further stated that as a general principle the hoyt organization assumed that the cattle securing a defaulting investor’s note liability had a value equal to percent of that note liability however the court does not believe jay hoyt’s explanation as to why the hoyt organization never sought to enforce the note liability against these defaulting investors in his testimony jay hoyt also noted that certain of the cattle-breeding partnerships had almost fully paid off their promissory note liabilities with respect to some earlier cattle purchase transactions that they and the hoyt organization had entered into he further indicated that in substantial part these notes had been paid off through these partnerships’ transferring back cattle to the hoyt organization however the court does not consider such payments to be convincing 38among other things the record contains standard letters a large group of disgruntled investors who were allowed to withdraw from their cattle-breeding partnerships issued to the hoyt organization in and in the letters these investors noted that the hoyt organization had represented that the investors would owe no further money because their respective cattle partnership’s assets had a value sufficient to cover an investor’s note liability if not the letters advised these investors requested a full accounting by the hoyt organization with respect to all cattle that had been owned by their partnerships -- - evidence establishing those notes and other subsequent notes various cattle-breeding partnerships issued were valid recourse indebtedness in a number of instances the hoyt organization set highly inflated values on the cattle the partnerships transferred back to it in note payments for instance a hoyt organization note payment summary and a payment receipt reflect that in late sge transferred to the hoyt organization registered shorthorns having a stated total value of dollar_figure which works out to an average stated_value per cow of approximately dollar_figure and that the hoyt organization credited this dollar_figure payment against sge 82-1's promissory note allocating dollar_figure to interest and dollar_figure to principal the hoyt organization further over the years contrived other transactions pursuant to which small numbers of breeding cattle possibly belonging to some of the cattle-breeding partnerships were purportedly sold for allegedly high prices at public cattle sales see supra note this highly unusual conduct by the hoyt organization with respect to these alleged recourse partnership debts casts considerable doubt upon the bona fides of the recourse promissory notes the partnerships issued to the hoyt organization in the subsequent note payment transactions jay hoyt and the hoyt organization placed grossly inflated values on certain alleged cattle a partnership transferred back to the -- - hoyt organization because the payment was only applied against the grossly inflated stated purchase_price that partnership previously purportedly agreed to pay for its preeding cattle in actuality the hoyt family and the hoyt organization never contemplated that each partnership’s promissory note would ever have to be paid_by that partnership and its partners on a genuinely recourse basis jay hoyt and the hoyt organization entities involved in the partnerships’ breeding cattle purchase transactions were not independent parties acting at arm’s length their actions evidence that they themselves viewed the partnership notes as essentially being illusory and having no practical economic_effect and that the notes were merely a facade to support the tax benefits jay hoyt and the hoyt organization had promised investors in the partnerships see ferrell v commissioner t c pincite0 see also river city ranches j v v commissioner tcmemo_1999_209 hunter v commissioner tcmemo_1982_126 n for the foregoing reasons and on the record presented the court concludes that the partnership notes were not valid indebtedness g conclusions def sge dge sge dge tbs and tbs claimed to have acquired large numbers of breeding cattle which did not exist in addition the annual herd recap sheets and other records petitioners offered were not reliable and contemporaneous documents each partnership’s stated purchase_price for its breeding cattle did not reasonably on brief petitioners assert that this court’s prior decision in bales v commissioner tcmemo_1989_568 collaterally estops respondent from relitigating a number of issues concerning the transactions in the instant cases however petitioners failed to raise collateral_estoppel as a defense in their pleadings the court thus does not consider petitioners’ collateral_estoppel argument to be properly before it in any event collateral_estoppel would not apply in the instant cases the bales decision involved several cattle- breeding partnerships organized by the hoyt family that had entered into earlier transactions to acquire breeding cattle however the years in issue in bales generally were and the instant cases in contrast involve partnerships which other than df were not involved in bales that well after entered into transactions to acquire breeding cattle from the hoyt organization the years in issue for the partnerships in the instant cases are through most importantly as the court has determined by the early 1980's the hoyt organization’s cattle management and record-keeping practices had changed dramatically the issues in the instant cases thus are not identical to those decided in bales and collateral_estoppel cannot apply as different transactions and substantially different controlling facts are presented see 90_tc_162 affd 904_f2d_525 9th cir see also 333_us_591 where two cases involve income taxes in different taxable years collateral_estoppel must be used with its limitations carefully in mind so as to avoid injustice it must be confined to situations where the matter raised in the second suit is identical in all respects with that decided in the first proceeding and where the controlling facts and applicable legal rules remain unchanged - - approximate the cattle’s fair_market_value the alleged recourse promissory note each partnership issued was not a valid recourse indebtedness in some instances the hoyt organization attributed and reallocated certain breeding cattle originally assigned to and owned by one partnership to another partnership accordingly we hold that df sge dge sge dge tbs and tbs did not acquire the benefits_and_burdens_of_ownership with respect to the breeding cattle each had purportedly acquired see ferrell v commissioner supra pincite0 grodt mckay realty inc v commissioner t c pincite8 we further hold that these foregoing partnerships are not entitled to the depreciation_deductions they claimed upon such breeding cattle during the years in issue issue interest deductions as discussed supra in connection with parts e and f of issue the court has concluded that the purported recourse promissory notes df sge dge sge dge tbs and tbs each issued to the hoyt organization in transactions subseguent to those involved in bales v commissioner tcmemo_1989_568 were not a valid indebtedness accordingly we hold that these foregoing partnerships are not entitled to the interest deductions they claimed for the years in issue with respect to those notes - 7jl1- the record further reflects that df during some of the years in issue also claimed interest deductions with respect to certain notes it issued in connection with transactions that might have been the subject of the bales decision these alleged interest payments were made by the partnership purportedly transferring back at inflated values cattle to the hoyt organization for instance a hoyt organization payment summary and a payment receipt reflect that in early df transferred to the hoyt organization heifers having a stated total value of dollar_figure which works out to an average stated_value per heifer of just under dollar_figure and that the hoyt organization credited this dollar_figure payment against three of df 1's promissory notes including two notes that df issued respectively in and the payment summary further reflects that the hoyt organization credited this dollar_figure payment against the three notes allocating dollar_figure to interest and dollar_figure to principal we are aware that the df notes issued in connection with the transactions involved in bales were previously determined by this court to be valid recourse indebtedness however in the instant cases the court does not believe df to be entitled to interest deductions on those notes for the years in issue as indicated previously petitioner’s collateral_estoppel claim is not properly before the court see supra note moreover by - j2 - the years in issue the controlling facts had changed materially among other things by this time the hoyt organization’s cattle management practices had changed so that df owned for tax purposes few if any actual individual breeding cattle it is thus extremely likely that the heifers purportedly transferred back by df to the hoyt organization in payment of these notes did not in fact exist and or were not owned by df for tax purposes see also the discussion infra concerning issue we hold that df is not entitled to the interest deductions it claimed for the years in issue on those notes issue certain farm and other deductions’ as discussed supra in connection with issue the court has concluded df sge dge sge dge tbs and tbs did not acquire the benefits_and_burdens_of_ownership with respect to the breeding cattle each partnership claimed to have acquired from the hoyt organization accordingly we hold that these foregoing partnerships are not entitled to the farm deductions they claimed for the years in issue petitioners have further failed to substantiate the other deductions df sge and dge claimed for the as indicated earlier petitioners conceded the deductions these cattle-breeding partnerships claimed for drought and disease - - and tax years consequently we sustain respondent’s determinations in the fpaa’s disallowing df sge and dge those deductions for the and tax years see rule sec_142 a a issue deductions for guaranteed payments petitioners assert that df sge dge sge dge tbs and tbs are entitled to deductions for the years in issue for certain guaranteed payments made to jay hoyt during those years sec_707 allows a deduction for a partnership for guaranteed payments to partners such payments are determined without regard to the partnership income and are payments to a partners for services or the use of capital see sec_707 to be deductible by the partnership the guaranteed payments must meet the requirements of sec_162 they must be ordinary and necessary expenses reasonable in amount and incurred_in_a_trade_or_business see 87_tc_1329 affd 872_f2d_1271 7th cir sec_1_707-1 income_tax regs in deciding whether the payments are deductible under sec_162 the court must look to the nature of the services performed by the general partners rather than to their designation or treatment by the partnership see durkin v commissioner supra pincite9 payments allocable to -- organizational costs and syndication expenses must be capitalized organizational costs if elected are amortizable see sec_263 sec_709 petitioners have the burden of proving what portion of the fee is allocable to nondeductible capital portions and to deductible expense portions and such allocation must reasonably comport with the value of the services performed see durkin v commissioner supra pincite any fees for services to be rendered in the future are not deductible in the year of expenditure see id whether payments to a partner represent a reasonable_compensation for services is a question of fact to be determined on the basis of the particular circumstances of each case see id in the instant cases the evidence presented on the payments these partnerships made to jay hoyt is most unsatisfactory the record includes a copy of dge 84-3's partnership_agreement it provides that the managing general_partner jay hoyt is to receive a fee equal to percent of that partnership’s profits copies of the partnership agreements of the other partnerships for the years in issue are not in the record however jay hoyt testified that he received a fee equal to percent of a partnership’s gross farm income petitioners have failed to establish that the alleged payments each of these partnerships made to jay hoyt are deductible under sec_162 by that partnership petitioners - - provided scant information concerning the nature of the services jay hoyt performed for that partnership and whether the payments represented reasonable_compensation for those services jay hoyt rendered thus we hold that df sge dge sge dge tbs and tbs are not entitled to the deductions for guaranteed payments they claimed for the years in issue see durkin v commissioner supra pincite9 issue ira deductions df dge and sge claimed deductions for some of the years in issue for alleged individual_retirement_account ira contributions they made for certain of their partners on brief respondent concedes some of the claimed contributions df dge and sge made have been substantiated the court thus holds that these foregoing partnerships are entitled to ira deductions for the years in issue in the amounts respondent conceded the court further holds that these partnerships have not substantiated and are not entitled to their claimed ira deductions for the years in issue in excess of the amounts respondent conceded see rule sec_142 a a it is thus unnecessary for the court to decide whether for purposes of sec_707 the payments jay hoyt received were determined without regard to partnership income an issue upon which the parties disagree -- - issue accounting and tax_return preparation fees deductions sge dgek sge and tbs each claimed deductions for accounting and tax_return preparation fees for its tax_year petitioners have failed to present sufficient evidence substantiating that sge dge-84-3 sge and tbs paid such accounting and tax preparation fees consequently we sustain respondent’s determinations in the fpaa’s disallowing the deductions these foregoing partnerships claimed for the tax_year in issue see rule sec_142 a issue investment tax_credits petitioners claim that dge and sge are entitled to investment credits for for cattle each partnership purchased in they maintain that under the earlier settlement concluded for these partnerships for through the cattle were excluded and not depreciated by each partnership for those years petitioners argue that these excluded cattle were thus placed_in_service in and that dge and sge are entitled to investment credits under certain transition_rules provided to sec_38 concerning property purchased under a binding contract as discussed supra in connection with issue the court concluded dge and sge did not acquire the benefits_and_burdens_of_ownership with respect to the breeding cattle each - partnership claimed to have acquired accordingly we hold that dge and sge are not entitled to investment credits for the years in issue issue capital_gains and or additional farm income in the respective fpaa’s issued to df sge dge sge and tbs for their and or tax years respondent determined that each partnership had additional farm income from its transfer to a hoyt organization entity of calves produced by that partnership’s breeding herd and certain income these partnerships reported from the sale of some of its breeding cattle and breeding value certificates was ordinary_income rather than capital_gains as discussed supra in connection with issue the court has determined that during the period covering the through tax years sge dge sge and tbs did not acquire the benefits_and_burdens_of_ownership with respect to the breeding cattle they purportedly acquired from the hoyt organization as a result these partnerships never owned for tax purposes any breeding cattle to generate this income respondent determined they had for the years in issue the sharecrop agreements provided that a partnership would still retain the breeding value certificates e essentially the rights to any registration papers on calves produced by its breeding herd even though pursuant to the sharecrop agreement all calves produced were to belong to the hoyt organization entity that managed the partnership’s breeding herd - - accordingly we hold that the through tax_year capital_gains and or other farm income adjustments respondent determined against these foregoing partnerships cannot be sustained issue management’s deductions and credits in the fpaa’ss issued to management for its and tax years respondent disallowed various deductions and credits claimed by management among the adjustments in issue between the parties are tens of millions of dollars of other farm deductions attributable to large numbers of cattle management purportedly had received from numerous cattle-breeding partnerships and then ostensibly transferred to ranches in payment of feed management consulting freight services and other goods and services ranches provided to management as discussed supra in connection with issue the court has determined certain specified cattle- breeding partnerships during through did not acquire the benefits_and_burdens_of_ownership with respect to the breeding cattle they purportedly acquired from the hoyt organization as they and other cattle-breeding partnerships the hoyt organization formed and operated from through were never the owners for tax purposes of any breeding cattle the court concludes that management received no cattle from these partnerships to transfer to ranches in payment of these alleged goods and services ranches provided to management - jq - on brief respondent has conceded that management is entitled to certain deductions for the years in issue the court thus holds that management is entitled to farming and other deductions in the amounts respondent conceded the court further holds that management is not entitled to deductions for the years in issue in excess of the amounts respondent conceded see rule sec_142 a a on the record presented petitioners have failed to establish that management is entitled to fuel tax_credits consequently the court sustains respondent’s determinations in the fpaa’s that management is not entitled to fuel tax_credits for some of the years in issue see rule sec_142 a similarly on the record presented petitioners have failed to establish that management is entitled to deduct research_and_development expenses under sec_174 among other things the court is not satisfied that expenditures were actually incurred in the amounts claimed for research or experimentation see sec_1_174-2 a income_tax regs there is evidence of numerous irregularities in the hoyt organization’s cattle records including the fabrication of substantial amounts of fictitious cattle information see supra note consequently the court sustains respondent’s determinations in the fpaa’s that management is not entitled to deduct research_and_development expenses under sec_174 for some of the years in issue see rule sec_142 a on brief petitioners concede they have failed to produce any evidence regarding the sec_179 expense that management claimed for its tax_year consequently we sustain respondent’s determination in the fpaa disallowing management such expense for the tax_year see rule sec_142 a issue management’ s income in the fpaa’ss issued to management for its and tax years respondent determined that management had a substantial management fees from its receipt of calves and culls from numerous cattle-breeding partnerships and b substantial sale income from its transfer of much of those same cattle to ranches had unreported capital_gains income from its sale of certain other assets received taxable_distributions of assets from ranches and hoyt sons ranch properties and had income from the discharge_of_indebtedness as discussed supra in connection with issue sec_1 and the court has determined that cattle-breeding partnerships the hoyt organization formed and operated from through did not acquire the benefits_and_burdens_of_ownership with respect to breeding cattle they purportedly acquired from the hoyt organization and were not the owners for tax purposes of any breeding cattle these partnerships thus did not have any cattle - - to generate the management fees and sales income from management’s then transferring to ranches large numbers of animals received from the partnerships respondent determined accordingly we hold that the and farm income adjustments respondent determined against management----to the extent of the management fee income and the sale income from ranches---cannot be sustained in all other respects the court sustains the and farm income adjustments respondent determined see rule sec_142 a petitioners offered no evidence concerning the sec_1231 gain adjustment respondent determined against management from its sale of certain other assets consequently the court sustains respondent’s determination in the fpaa that management had dollar_figure of sec_1231 gain for the tax_year see rule sec_142 a petitioners offered no evidence concerning the and taxable_distribution adjustments respondent determined management had from its receipt of assets from ranches and hoyt sons ranch properties on brief respondent acknowledges that since it was unclear whether management received dollar_figure of the assets in or the same dollar_figure amount was included in both and respondent now states that he believes the dollar_figure amount belongs in management’s income for consequently the court sustains respondent’s - - determinations in the fpaa’s that management had dollar_figure in taxable_distributions for the tax_year and dollar_figure in taxable_distributions for the tax_year see rule sec_142 a the court further holds that management had dollar_figure in taxable_distributions the dollar_figure respondent originally determined less the dollar_figure respondent now states is properly allocable to for the tax_year petitioners offered no evidence concerning the and discharge_of_indebtedness adjustments respondent determined management had from the forgiveness of amounts owed by it to hoyt sons ranch properties on land leases from through on brief respondent acknowledges that the same dollar_figure amount was included in both and respondent now states he believes this dollar_figure of income should be recognized by management for consequently the court sustains respondent’s determination in the fpaa that management had dollar_figure of discharge_of_indebtedness income for the tax_year see rule sec_142 a the court further holds that management had no discharge_of_indebtedness income for the tax_year to reflect the foregoing and the parties’ concessions decisions will be entered under rule - - appendix a--fpaa adjustments adjustments total adjustments to ordinary_income farm income dollar_figure depreciation expense interest_expense other farm deduction sec_196 guaranteed payments other adjustments self-employment_income ira contribution total adjustments to ordinary_income farm income interest_expense ty other farm deductions guaranteed payments other adjustments self-employment_income total adjustments to ordinary_income interest_expense other farm deduction sec_246 guaranteed_payment sec_4 other adjustments self-employment_income total adjustments to ordinary_income farm income depreciation expense interest_expense other farm deduction sec_27 cattle losses--drought disease guaranteed payments - -- other adjustments self-employment_income dollar_figure other deduction sec_137 total adjustments to ordinary_income depreciation expense interest_expense sharecrop calves cattle losses--drought disease guaranteed_payment sec_3 other adjustments self-employment_income big_number other deduction sec_261 total adjustments to ordinary_income farm income depreciation expense interest_expense calves--management fee guaranteed_payment sec_2 other adjustments self-employment_income adjustments total adjustments to ordinary_income farm income big_number interest_expense other farm deduction sec_27 guaranteed payments other adjustments self-employment_income other deductions big_number total adjustments to ordinary_income farm income depreciation expense sharecrop calves - - cattle losses---drought disease dollar_figure guaranteed payments big_number other adjustments self-employment_income big_number other deductions big_number total adjustments to ordinary_income farm income big_number depreciation expense big_number interest_expense big_number calves-management fee big_number accounting fees big_number guaranteed payments big_number other adjustments self-employment_income big_number adjustments total adjustments to ordinary_income depreciation expense big_number interest_expense big_number other farm deductions big_number guaranteed payments big_number other adjustments self-employment_income big_number ira contribution big_number total adjustments to ordinary_income depreciation expense big_number interest_expense big_number other farm deduction sec_118 guaranteed payments big_number other adjustments self-employment_income big_number ira contribution big_number -- - total adjustments to ordinary_income depreciation expense interest_expense other farm deductions guaranteed payments other adjustments self-employment_income dollar_figure big_number big_number big_number big_number total adjustments to ordinary_income farm income depreciation expense interest_expense other farm deductions cattle losses---drought disease guaranteed payments other adjustments self-employment_income other deductions big_number big_number big_number big_number big_number big_number big_number total adjustments to ordinary_income farm income depreciation expense interest_expense sharecrop calves cattle losses---drought disease guaranteed payments other adjustments self-employment_income other deduction sec_148 sec_621 big_number big_number big_number big_number big_number big_number total adjustments to ordinary_income farm income depreciation expense interest_expense calves---management fee accounting fees guaranteed payments other adjustments self-employment_income big_number big_number big_number big_number big_number big_number big_number sge tye adjustments total adjustments to ordinary_income depreciation expense dollar_figure interest_expense other farm deductions guaranteed_payment sec_15 other adjustments self-employment_income big_number total adjustments to ordinary_income depreciation expense interest_expense other farm deduction sec_119 guaranteed_payment sec_15 other adjustments self-employment_income ira contribution total adjustments to ordinary_income depreciation expense interest_expense other farm deduction sec_141 guaranteed_payment sec_1 other adjustments self-employment_income total adjustments to ordinary_income farm income big_number depreciation expense interest_expense other farm deduction sec_27 cattle losses---drought disease guaranteed payments other adjustments self-employment_income other deduction sec_931 sec_962 tbs tye -- - total adjustments to ordinary_income farm income dollar_figure depreciation expense big_number interest_expense big_number sharecrop calves big_number guaranteed payments big_number other adjustments self-employment_income big_number other deductions big_number total adjustments to ordinary_income farm income big_number depreciation expense big_number interest_expense big_number calves---management fee big_number accounting fees big_number guaranteed payments big_number other adjustments self-employment_income big_number adjustments total adjustments to ordinary_income depreciation expense big_number sharecrop calves big_number cattle losses---drought disease big_number other adjustments self-employment_income big_number adjustments total adjustments to ordinary_income depreciation expense big_number other adjustments management tye -- -- self-employment_income dollar_figure total adjustments to ordinary_income farm income depreciation expense board expense big_number cattle losses---drought disease other adjustments self employment income big_number other deductions adjustments total adjustments to ordinary_income depreciation expense big_number interest_expense accounting fee sec_3 other adjustments self-employment_income big_number adjustments total adjustments to ordinary_income gross_receipts or sale sec_56 sales----livestock raised big_number management fees big_number sales to ranches big_number reclassified sec_1231 gain big_number other sales big_number other income depreciation expense big_number interest_expense other farm deductions big_number other adjustments self-employment_income big_number fuel credit research_credit investment_credit total adjustments to ordinary_income gross_receipts or sales income---receipt of distrib ptrship assets sales---livestock raised management fees sales to ranches other sales other income depreciation expense interest_expense other farm deductions other adjustments self-employment_income fuel credit total adjustments to ordinary_income gross_receipts or sales income----discharge of indebtedness income---receipt of distrib ptrship assets sales---livestock raised management fees sales to ranches other sales depreciation expense interest_expense other farm deductions other adjustments self-employment_income fuel credit sec_179 expense total adjustments to ordinary_income income---receipt of distrib ptrship assets basis livestock sold sales----livestock raised management fees sales to ranches other sales dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number --- - agriculture payments big_number other income dollar_figure depreciation expense big_number interest_expense big_number other farm deductions big_number general partners’ office expenses big_number laguna tax service expenses big_number income----discharge of indebtedness big_number other adjustments self-employment_income big_number rental income big_number dividend income big_number sec_1231 gain big_number fuel credit big_number sec_179 expense big_number - -- appendix b--adjustments in adjustments interest_expense other farm deductions guaranteed payments ira contribution farm income capital_gain interest_expense other farm deductions guaranteed payments interest_expense other farm deductions guaranteed payments farm income depreciation expense interest_expense other farm deductions guaranteed payments other deductions depreciation expense interest_expense other farm deductions guaranteed payments farm income capital_gain depreciation expense interest_expense other farm deductions guaranteed payments adjustments farm income capital_gain depreciation expense interest_expense other farm deductions issue n dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number - - guaranteed payments other deductions farm income capital_gain depreciation expense interest_expense other farm deductions guaranteed payments farm income capital_gain depreciation expense interest_expense other farm deductions accounting fees guaranteed payments adjustments depreciation expense interest_expense other farm deductions guaranteed payments investment_credit depreciation expense interest_expense other farm deductions guaranteed payments ira contribution depreciation expense interest_expense other farm deductions guaranteed payments farm income capital_gain depreciation expense interest_expense other farm deductions guaranteed payments farm income capital_gain depreciation expense interest_expense other farm deduction sec_1 ke n dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -- - guaranteed payments other deductions farm income capital_gain depreciation expense interest_expense other farm deductions accounting fees guaranteed payments adjustments depreciation expense interest_expense other farm deductions guaranteed payments investment_credit depreciation expense interest_expense other farm deductions guaranteed payments ira contribution depreciation expense interest_expense other farm deductions guaranteed payments farm income capital_gain depreciation expense interest_expense other farm deductions guaranteed payments farm income capital_gain depreciation expense interest_expense other farm deductions guaranteed payments farm income capital_gain depreciation expense interest_expense other farm deduction sec_1 n ke dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number accounting fees dollar_figure guaranteed payments big_number dge tye adjustments depreciation expense big_number other farm deductions big_number tbs tye adjustments depreciation expense big_number farm income capital_gain big_number depreciation expense big_number interest_expense big_number other farm deductions big_number guaranteed payments big_number tbs tye adjustments depreciation expense big_number interest_expense other farm deductions big_number accounting fees big_number guaranteed payments big_number management tye adjustments farm income’ big_number depreciation expense big_number interest_expense big_number other farm deductions’ big_number fuel credit big_number research_credit big_number ‘includes dollar_figure of management fee income from -- - sharecrop agreements with cattle-breeding partnerships and dollar_figure of sales income see comment below from its transfer of animals to ranches includes dollar_figure payment made to ranches to satisfy debt over several years for feed management consulting freight services etc farm income dollar_figure big_number income from receipt of big_number distrib ptrship assets depreciation expense big_number interest_expense big_number other farm deductions ’ big_number fuel credit big_number research_credit big_number ‘includes dollar_figure of management fee income from sharecrop agreements with cattle-breeding partnerships and dollar_figure of sales income see comment below from its transfer of animals to ranches includes dollar_figure payment made to ranches to satisfy debt over several years for feed management consulting freight services etc farm income big_number income from receipt of distrib ptrship assets income from discharge of big_number indebtedness depreciation expense big_number interest_expense big_number other farm deductions ’ big_number fuels credit big_number research_credit big_number sec_179 expense big_number ‘includes dollar_figure of management fee income from sharecrop agreements with cattle-breeding partnerships and dollar_figure of sales income see comment below from transfer of animals to ranches 7includes dollar_figure payment made to ranches to satisfy debt over several years for feed management consulting freight services etc farm income dollar_figure income from receipt of big_number distrib ptrship assets income from discharge of big_number indebtedness additional sec_1231 gain big_number depreciation expense big_number interest_expense big_number other farm deductions ’ big_number fuel credit big_number research_credit big_number ‘includes dollar_figure of management fee income from sharecrop agreements with cattle-breeding partnerships and dollar_figure of sales income see comment below from transfer of animals to ranches includes dollar_figure payment made to ranches to satisfy debt over several years for feed management consulting freight services etc
